

115 HR 1525 IH: Stop Taxpayer Funded Settlements Act
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1525IN THE HOUSE OF REPRESENTATIVESMarch 13, 2017Mr. Smith of Missouri (for himself, Mr. McKinley, Mr. Brat, Mr. Mullin, Mr. Luetkemeyer, and Mr. Bost) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, Natural Resources, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Federal officials and employees from entering into settlements that provide for payment
			 of attorney’s fees by the Federal Government in certain environmental law
			 cases.
	
 1.Short titleThis Act may be cited as the Stop Taxpayer Funded Settlements Act. 2.Prohibition on settlements providing for payment of attorney’s fees by the Federal Government in certain environmental law cases (a)ProhibitionNo Federal official or Federal employee may enter into a settlement in any environmental law case in which the Federal Government is a party if the settlement provides for payment of attorney’s fees by the Federal Government.
 (b)DefinitionIn this Act, the term the environmental law case means a case arising under— (1)the Clean Air Act (42 U.S.C. 7401 et seq.);
 (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				